1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
     Noa_Oren@fd.org
5
     Attorneys for Defendant
6    SYLVIA SIMONSEN
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        )    Case No. 3:19-mj-007 DMC
11                                                    )
                      Plaintiff,                      )    STIPULATION AND [PROPOSED] ORDER
12                                                    )    TO CONTINUE PRELIMINARY HEARING
            v.                                        )    AND EXCLUSION OF TIME
13                                                    )
     SYLVIA SIMONSEN,                                 )    Date: November 6, 2019
14                                                    )    Time: 2:00 p.m.
                     Defendant.                       )    Judge: Hon. Allison Claire
15                                                    )
                                                      )
16
17
             Plaintiff, United States of America, by and through Assistant United States Attorney
18
     James Conolly and Defendant Sylvia Simonsen, through her attorney Noa E. Oren, Assistant
19
     Federal Defender, hereby stipulate to continue the Preliminary Hearing set for November 6, 2019
20
     to December 11, 2019, at 2:00 p.m.
21
             The parties agree that the time beginning November 6, 2019 extending through
22
     December 11, 2019, should be excluded from the calculation of time under the Speedy Trial Act.
23
     Further, the Defendant consents to an extension of the time for a Preliminary Hearing until
24
     December 11, 2019. Fed.R.Crim.P. 5.1(d). The parties submit that the ends of justice are served
25
     by the Court excluding such time, so that they may have reasonable time necessary for effective
26
     preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). In
27
28
      Stipulation and Order to Continue Preliminary       -1-
      Hearing and Exclusion of Time
1    particular, the time is required so that the parties can conduct investigation and review discovery.
2    Ms. Simonsen consents to this continuance.
3            The parties stipulate that the interests of justice outweigh the interest of the public and the
4    defendant in a speedy trial, 18 U.S.C. § 3161(b) and (h)(7)(A), and further that this good cause
5    outweighs the public’s interest in the prompt disposition of criminal cases. Fed.R.Crim.P. 5.1(d).
6            IT IS SO STIPULATED.
7
8    Dated: October 30, 2019                          HEATHER E. WILLIAMS
                                                      Federal Defender
9
10                                                    /s/ Noa E. Oren
                                                      NOA E. OREN
11                                                    Assistant Federal Defender
                                                      Attorney for SYLVIA SIMONSEN
12
13   Dated: October 30, 2019                          MCGREGOR W. SCOTT
                                                      United States Attorney
14
                                                      /s/ James Conolly
15                                                    JAMES CONOLLY
                                                      Assistant United States Attorney
16
                                                      Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Preliminary     -2-
      Hearing and Exclusion of Time
1                                                     ORDER
2            The Court has read and considered the Stipulation to Continue the Preliminary Hearing
3    Pursuant to Rule 5.1(d) and Exclusion of Time. The Court hereby finds that the Stipulation,
4    which this Court incorporates by reference into this Order, demonstrates good cause for an
5    extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal Rules of
6    Criminal Procedure.
7            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the
8    interests of justice served by granting this continuance outweigh the interests of the public and
9    the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T4. The Court
10   further finds that the extension of time would not adversely affect the public interest in the
11   prompt disposition of criminal cases.
12           THEREFORE, FOR GOOD CAUSE SHOWN:
13           1. The preliminary hearing is continued to December 11, 2019, at 2:00 p.m.
14           2. The time between November 6, 2019, and December 11, 2019, shall be excluded from
15   calculation pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T4.
16           3. Defendant shall appear at that date and time before the Magistrate Judge on duty.
17
             IT IS SO ORDERED.
18
19   Dated: October 31, 2019
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Preliminary    -3-
      Hearing and Exclusion of Time
